DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 2 & 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (US 2004/0017441).
Shin et al. discloses the following claimed limitations:
* Re clm 1, an inkjet printhead (Abst., paras 0007-0010, figs 1-2);
* a head body in which a first fine channel/where the ink makes a first left or right turn from the supplying ink channel/ which is connected to an ink inlet/supplying ink channel/ and thus guides an inflow of ink, a second fine channel/where ink makes a second right or left turn from supplying ink channel/ which is disposed below the first fine channel/first ink flow turn/, communicated with the first fine channel through a connection via hole/connection between the supplying ink and the first ink turn/, and guides/walls 70, 77/ an outflow of the ink by being connected to an ink outlet/77, nozzle portion/, and a nozzle/opening of nozzle portion, 77/ which is opened downward from the second fine channel are defined; 
* a micro heater/40/ which is disposed closer to the connection via hole in an upper portion of the first fine channel than to an end of the first fine channel/wall 20 forms first channel/ where the first fine channel is connected to the ink inlet or an end of the second fine channel/wall 70 forms second channel/ where the second fine channel is connected to the ink outlet/wall forms outlet, 77/ (paras 0007-0010, figs 1-2).

* Re clm 2, a passivation layer/support layer, 20/ which is adjacent to the upper portion of the first fine channel and accommodates the micro heater/40/.

* Re clm 4, wherein the first fine channel, the connection via hole, and the second fine channel are communicated with each other and guide a flow of the ink in one direction such that 
the ink is circulated (paras 0007-0010, figs 1-2).

* Re clm 5, wherein the micro heater/40/ is disposed eccentrically with the connection via hole (see figs 1-2).

* Re clm 6, wherein the nozzle is disposed eccentrically with the connection via hole (see figs 1-2).

* Re clm 7, wherein the nozzle/opening of nozzle portion, 77/ is disposed closer to the connection via hole than to the end of the first fine channel or the end of the second fine channel (see figs 1-2).

* Re clm 8, wherein the connection via hole extends to an opposite end of the end of the first fine channel (see figs 1-2).

* Re clm 9, wherein the connection via hole extends to an opposite end of the end of the second fine channel (see figs 1-2).

* Re clm 10, wherein in a plan view, the second fine channel has a portion overlapping the first fine channel (see figs 1-2).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2004/0017441) in view of Bush et al. (US 2020/0031119).
Shin et al. disclose the following:
* Re clm 3, wherein the passivation layer/support layer/ comprises a insulating material.
Shin et al. does not disclose the following:
* Re clm 3, wherein the passivation layer comprises a polyimide.
Bush et al. the following claimed limitations: 
* Re clm 3, wherein the passivation layer comprises a polyimide/silicon/ (paras 0074, 0080, 0081, fig 11). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize wherein the passivation layer comprises a polyimide, taught by Bush et al. into Shin et al. for the purpose of providing a excellent flow features of the ink.    

7.	Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2004/0017441) in view of Abbott, Jr. et al. (US 2018/0311892)
Shin et al. does not disclose the following:
	* Re clm 11, wherein the ink includes organic or inorganic oxide nanoparticles.
	* Re clm 12, wherein the organic or inorganic oxide nanoparticles include inorganic oxide nanoparticles, and the inorganic oxide nanoparticles include metal or semimetal oxide nanoparticles.

* Re clm 13, wherein the metal or semimetal oxide nanoparticles include nanoparticles of oxides including zinc or nanoparticles of oxides including alloys of transition metals.

Abbott, Jr. et al. discloses the following:
	* Re clm 11, wherein the ink includes organic or inorganic oxide nanoparticles (paras 0017-0021). 
* Re clm 12, wherein the organic or inorganic oxide nanoparticles include inorganic oxide nanoparticles, and the inorganic oxide nanoparticles include metal or semimetal oxide nanoparticles (paras 0017-0029).

* Re clm 13, wherein the metal or semimetal oxide nanoparticles include nanoparticles of oxides including zinc or nanoparticles of oxides including alloys of transition metals (paras 0017-0040). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize wherein the ink includes organic or inorganic oxide nanoparticles; wherein the organic or inorganic oxide nanoparticles include inorganic oxide nanoparticles, and the inorganic oxide nanoparticles include metal or semimetal oxide nanoparticles; and wherein the metal or semimetal oxide nanoparticles include nanoparticles of oxides including zinc or nanoparticles of oxides including alloys of transition metals; taught by Abbott, Jr. et al. into Shin et al. for the purpose of providing an ink capable of reacting upon heat, highly absorptive during color printing and capable of developing color patterns exposed to heat energy.   
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/
Primary Examiner, Art Unit 2853